Name: Commission Regulation (EEC) No 814/82 of 6 April 1982 on the delivery of butter as food aid to India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/38 Official Journal of the European Communities 8 . 4 . 82 COMMISSION REGULATION (EEC) No 814 / 82 of 6 April 1982 on the delivery of butter as food aid to India THE COMMISSION OF THE EUROPEAN COMMUNITIES , whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( x ), as last amended by the Act of Accession of Greece , and in particular Article 6 ( 7 ) thereof, Whereas Article 2 ( 2 ) of Regulations (EEC) No 1312 / 80 and (EEC ) No 1401 / 81 specify that , provided the normal development of prices on the market is not disturbed , the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas , since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market , purchases should be made on the open market to secure the necessary supplies ;Having regard to Council Regulation (EEC) No 1312 / 80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme ( 2 ), and in particular Article 7 thereof, Whereas the size of the food-aid programme calls for a discontinuous series of deliveries and the time normally needed to carry out a delivery is several months ; whereas the Commission will probably have cause during the 1981 / 82 milk year to fix maximum amounts for deliveries due to be made during the 1982 / 83 milk year; Having regard to Council Regulation (EEC) No 1401 / 81 of 19May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , India has requested delivery of the quantity of butter set out therein ; Whereas , given the foregoing and the close link between the market price of butter and skimmed-milk powder on the one hand and the intervention prices for these products on the other , it is likely that potential suppliers will hold back until the Council 's decisions on common agricultural prices and agri-monetary measures are known ; whereas past experience has shown that , in such a situation of uncertainty , several potential suppliers prefer not to submit tenders or submit them on the basis of inaccurate or differing forecasts , hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them to withdraw later from a transaction in which they have been named as successful tenderer or contracting party by mutual agreement ; whereas , in order to encourage tenders and to ensure that they are not based on theoretical considerations making them impossible to assess objectively , it is necessary to allow for an increase at the time of payment in the price of successful tenders for deliveries to be made during the 1982 / 83 milk year , the increase being based on the change in the intervention price , expressed in national currency , as decided by the Council for the 1982 / 83 milk year; Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 4 ), as last amended by Regulation (EEC ) No 3474 / 80 ( 5 ); ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 134 , 31 . 5 . 1980 , p . 14 . ( 3 ) OJ No L 141,27 . 5 . 1981 , p . 5 . ( 4 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( s ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . 8 . 4 . 82 No L 96/39Official Journal of the European Communities Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 (b ) with regard to application of the second subparagraph of Article 14 ( 1 ) of Regulation (EEC) No 303 / 77 , the references there given shall be considered replaced by that given in note ( 2 ) in the Annex to this Regulation ; ( c) the tendering security referred to in Article 15 ( 1 ) of Regulation (EEC) No 303 / 77 shall amount to 39 ¢ 65 ECU per tonne of butter . In the case of supplies of butter bought on the Community market and for which the delivery date referred to in item 9 of the Annex falls after the end of the 1981 / 82 milk year , the sum paid on tenders resulting from application of the procedure referred to in item 12 of the Annex shall be increased at the time of payment to reflect a multiplication of the intervention price of butter , as expressed in the currency of the Member State in which the tender was submitted , in consequence of the Council 's decisions on common agricultural prices and agri-monetary measures for the 1982 / 83 milk year . The intervention agency referred to in the Annex shall arrange for delivery of the butter as food aid on the special conditions set out in the Annex . The provisions of Regulation (EEC) No 303 / 77 concerning the supply of butteroil shall apply as follows : Article 2( a ) with regard to checking that the quality and packaging comply with the conditions laid down in the Annex to this Regulation , the provisions of Article 8 of Regulation (EEC) No 303 / 77 shall apply ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1982 . For the Commission Poul DALSAGER Member of the Commission No L 96/40 Official Journal of the European Communities 8 . 4 . 82 ANNEX ( l ) Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis ( E'EC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 2 . 3 . Beneficiary Country of destination ^j- India 4 . Total quantity of the con ­ signment 500 tonnes 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butter Bought on the Community market 7 . Special characteristics and / or packaging See note ( 2 ) 8 . Markings on the packaging 'Butter / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community' followed by : 'Bombay' 'Calcutta' 9 . Delivery period Loading in May 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 3 ) 11 . Representative of the beneficiary responsible for reception 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 3 May 1982 8 . 4 . 82 Official Journal of the European Communities No L 96/41 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j India 4 . Total quantity of the con ­ signment 587 tonnes 587 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butter Bought on the Community market 7 . Special characteristics and / or packaging See note ( 2 ) 8 . Markings on the packaging 'Butter / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community' followed by : 'Bombay' 'Calcutta' 9 . Delivery period Loading in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 3 ) 11 . Representative of the beneficiary responsible for reception 12 . Procedure to be , applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 3 May 1982 No L 96/42 Official Journal of the European Communities 8 . 4 . 82 Consignment E F 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1312 / 80 ( 1980 programme ) (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1313 / 80 (EEC ) No 1402 / 81 2 . 3 . Beneficiary ­ Country of destination j- India 4 . Total quantity of the con ­ signment 200 tonnes 350 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butter Bought on the Community market 7 . Special characteristics and / or packaging See note ( 2 ) 8 . Markings on the packaging 'Butter / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community' followed by : 'Bombay' 'Calcutta' 9 . Delivery period Loading in July 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 3 ) 11 . Representative of the beneficiary responsible for reception 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 3 May 1982 8 . 4 . 82 No L 96/43Official Journal of the European Communities Notes: ( J ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) The unsalted butter must be made from pasturized fresh cream and contain no colouring matters or neutralizers . The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications :  fat content : minimum 82 % ,  water content : maximum 16 % ,  non-fat dey matter content : maximum 1 ¢ 5 %.,  pH between 6 and 6-7 . The packaging must conform to specifications laid down in Article 5 ( 2 ) and ( 3 ) of Regulation (EEC ) No 685 / 69 . The butter must be transported at a temperature between - 18 and - 10 °C (0 and 14 °F). Yeast and mould : below 20 per gram . ( 3 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery .